         Case 1:20-cv-01893-RCL Document 19 Filed 01/19/21 Page 1 of 21




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 CHRISTINA PATTERSON FAY,

      Plaintiff,

 v.                                                         Case No. 20-cv-1893 (RCL)

 HUMANE SOCIETY OF THE UNITED
 STATES, et al.,

        Defendants.


                                 MEMORANDUM OPINION

       Before the Court are two motions to dismiss plaintiff’s Amended Complaint. ECF Nos. 5

& 13. Defendant Town of Wolfeboro, Carroll County, New Hampshire (“the Town” or “the Town

of Wolfeboro”) moves under Federal Rule of Civil Procedure 12(b)(2) to dismiss plaintiff’s claims

against it for lack of personal jurisdiction. ECF No. 5. And defendants Humane Society of the

United States (“the Humane Society” or “HSUS”) and Leana Elaine Stormont, an HSUS staff

attorney, move under Rule 12(b)(6) to dismiss the Amended Complaint for failure to state a claim.

ECF No. 13; see ECF No. 1-4 ¶ 35. Both motions have been fully briefed and are ripe for

consideration. ECF Nos. 5 & 13–17.

       For the reasons explained below, the Court will GRANT the Town of Wolfeboro’s motion

to dismiss for lack of personal jurisdiction, ECF No. 5. The Court will also GRANT the Humane

Society and Ms. Stormont’s motion to dismiss for failure to state a claim, ECF No. 13, without

prejudice as to Counts I and III and with prejudice as to Count II.




                                                 1
            Case 1:20-cv-01893-RCL Document 19 Filed 01/19/21 Page 2 of 21




                                       I. BACKGROUND

   A. Factual Allegations

       The following narrative of events comes from plaintiff’s Amended Complaint, ECF No. 1-

4. Plaintiff Christina Patterson Fay had “developed an expertise in the breeding and care of

European Great Danes.” Am. Compl., ECF No. 1-4, ¶ 7. She would purchase Great Danes from

Europe, transport them to her home in New York, breed them, and sell them to new owners. Id.

After plaintiff separated from her husband in 2017, she relocated from New York to the town of

Wolfeboro, New Hampshire. Id. at ¶ 8. There, she purchased a home on fifty-three acres of land

and brought fifty of her Great Danes to the property to live with her. Id. She also hired three

assistants to help her tend to the dogs. Id. By April 2017, her pack had grown to seventy-five adult

Great Danes and nine puppies. Id. at ¶ 9.

       Unbeknownst to plaintiff, the Humane Society of the United States, a private, non-profit

organization, had been keeping tabs on plaintiff since she moved to Wolfeboro and plotting a raid

of her new home. Id. at ¶¶ 10–11. In anticipation of the raid, the Humane Society launched a social

media campaign to “stir up public hatred” for plaintiff. Id. at ¶ 13. The campaign was led by one

of plaintiff’s neighbors, who published “false statements” on Facebook to help get plaintiff

“charged and convicted of animal cruelty” and justify the Humane Society’s decision to take her

Great Danes. Id. Plaintiff’s neighbor did so even though she had never “set foot” in plaintiff’s

home, witnessed plaintiff’s “treatment of her dogs,” or observed the “physical condition” of the

dogs. Id.

       To carry out the raid, the Humane Society contracted with the Town of Wolfeboro. Id. at

¶ 12. Under the terms of their agreement, the Humane Society would volunteer “their services,

free of charge to the Town” and “devise, coordinate, and carry out a raid” to take custody of



                                                 2
            Case 1:20-cv-01893-RCL Document 19 Filed 01/19/21 Page 3 of 21




plaintiff’s Great Danes. Id. And although the Humane Society’s “main office” is in Washington,

D.C., id. at ¶ 2, the organization “flew its staff to New Hampshire,” paid for their living expenses,

and “rotated out” volunteers in New Hampshire each week. Id. at ¶ 16.

           By mid-June 2017, the Humane Society was ready to carry out the raid. Id. at ¶ 21. On the

morning of June 16, approximately eighty Wolfeboro police officers and Humane Society

volunteers descended on plaintiff’s property. Id. The police officers, equipped with bulletproof

vests and assault rifles, swarmed plaintiff’s land while a Wolfeboro fire truck and the Humane

Society’s “large trucks” drove onto her property. Id. The officers “walked onto the porch,”

“banged on the door[,] and began yelling[,] demanding entrance.” Id. at ¶ 22. When one of

plaintiff’s assistants opened the door, plaintiff’s “arms were grabbed,” “forced behind her back,”

and handcuffed. Id. Plaintiff was then escorted out of her home and taken to the Wolfeboro jail.

Id. As police officers removed plaintiff and her assistant from the home, Humane Society officers,

agents, and volunteers “pushed their way into” plaintiff’s house. Id. at ¶ 25.

           Though the Wolfeboro police officers had a warrant “in hand,” the warrant was based on

a probable-cause affidavit that contained false information. Id. at ¶ 23. The affidavit stated that

plaintiff violated a Wolfeboro ordinance prohibiting residents from owning more than thirty dogs

at a time. Id. Yet plaintiff had an updated and valid “Wolfeboro group dog license” that permitted

her to keep more than thirty dogs on her property. Id. Furthermore, none of the Humane Society

volunteers who “pushed their way into [plaintiff’s] home” were named in the search warrant. Id.

at ¶ 25.

           The raid took fifteen hours to complete. Id. at ¶ 26. During that time, plaintiff’s Great

Danes “were crammed into undersized cages,” loaded onto trucks owned by the Humane Society,

and taken to a warehouse. Id. at ¶ 27. Before they drove off, the Humane Society took photographs



                                                   3
         Case 1:20-cv-01893-RCL Document 19 Filed 01/19/21 Page 4 of 21




of the dogs “crammed into” the undersized cages. Id. Those photographs were later

“photoshopped” to “enhance and embellish the scene” so it looked like plaintiff had been forcing

her dogs to live in small cages, covered in excrement and urine. Id. at ¶¶ 26– 27. These edited

images were used as part of the ongoing “public smear campaign” against plaintiff. Id. at ¶ 26.

        During the raid, Humane Society volunteers and agents took more than just the Great

Danes. They also “tore up carpet, damaged hardwood floors, punched holes in walls and

ceilings[,]” and took from plaintiff’s home diamond wedding rings, other jewelry, clothing, a

camera, artwork, “personalized Australian dog collars” worth $10,000, beds, mattresses, furniture,

appliances, $15,000 worth of gold-rimmed china, and personal papers. Id. at ¶ 28. Outside the

home, they took her “air-conditioned and heated dog houses,” storage buildings, and metal dog

crates. Id. They also damaged playground equipment, dog-run fencing, and ramps beyond repair.

Id. Because of this damage, plaintiff’s home was condemned a few days after the raid without

prior notice or a hearing. Id. at ¶ 29.

        After being charged with several misdemeanor counts of animal cruelty, a Carroll County

judge held a bench trial and found plaintiff guilty. Id. at ¶ 30. Plaintiff then “appealed” to the

Carroll County Superior Court for a jury trial. Id. Her request was granted. Id. Before and during

plaintiff’s nine-day jury trial, the Humane Society “promoted and directed” a “barrage of publicity

that referred to her [as] an animal abuser [and] a monster.” Id. at ¶ 30 & 35.

        The Humane Society also sent one of its staff attorneys, Leana Elaine Stormont, to be

present in New Hampshire for the jury trial. Id. at ¶ 35. In an attempt to “vilify” plaintiff and

“convince the trial judge to dole out harsher punishment,” Ms. Stormont sent a binder to the trial

judge with “vicious” and “embellished” documents drafted by plaintiff’s ex-husband. Id. She did

so without verifying whether the statements in those documents were true. Id. Ms. Stormont also



                                                 4
           Case 1:20-cv-01893-RCL Document 19 Filed 01/19/21 Page 5 of 21




sent a duplicate binder to plaintiff’s defense counsel and the Carroll County prosecutors. Id. When

the trial judge received the binder, he ordered it to be sealed so the public could not access it. Id.

Later, Ms. Stormont sent a second letter that was a “scathing rebuke” of the trial judge’s “ability

to dispense justice.” Id.

      B. Procedural History

          In June 2020, plaintiff sued the Humane Society, Ms. Stormont, and the Town of

Wolfeboro in Superior Court for the District of Columbia. Am. Compl. 3. Plaintiff’s Amended

Complaint contains sixteen pages of factual allegations, which include the narrative of events

described above, along with detailed information about the health and employment status of one

of her assistants, id. at ¶ 9, the names of people who purchased her Great Danes (and the names of

the dogs they bought), id., the names and ages of the Great Danes who have died while in the

Humane Society’s custody, id. at ¶ 19, and those dogs’ cause of death, id. at ¶¶ 31–34.

          Based on these factual allegations, plaintiff’s Amended Complaint raises three counts.

Count I invokes several state and federal causes of action, including a claim under 42 U.S.C.

§ 1983 for alleged deprivations of her Fourth and Fourteenth Amendment rights. Am. Compl.

¶¶ 38–42. Count II alleges illegal racketeering by all defendants in violation of the Racketeer

Influenced and Corrupt Organizations Act (“RICO”). Id. at ¶¶ 43–45. And Count III raises

“common law claims” for theft, conversion, defamation, slander, trespass, “damage and

destruction caused to [plaintiff]’s property,” and intentional infliction of emotional distress. Id. at

¶¶ 47–51.

          The Town timely removed the matter to this Court based on diversity and federal question

jurisdiction. ECF No. 1. 1 Shortly thereafter, the Town moved to dismiss for lack of personal



1
    The Humane Society and Ms. Stormont consented to removal. ECF No. 4.
                                                  5
         Case 1:20-cv-01893-RCL Document 19 Filed 01/19/21 Page 6 of 21




jurisdiction under Federal Rule of Civil Procedure 12(b)(2). ECF No. 5. The Humane Society and

Ms. Stormont also moved to dismiss under Rule 12(b)(6) for failure to state a claim. ECF No. 13.

Plaintiff—who is represented by counsel—opposed both motions, ECF Nos. 14 & 15, and the

defendants replied, ECF Nos. 16 & 17. Both motions to dismiss are now ripe.

                                        III. DISCUSSION

   A. The Court Lacks Personal Jurisdiction Over the Town of Wolfeboro

       The Town of Wolfeboro moves to dismiss plaintiff’s claims against it for lack of personal

jurisdiction under Rule 12(b)(2). ECF No. 5. To determine whether it may exercise personal

jurisdiction over the Town, the Court engages in a two-step inquiry. Thompson Hine, LLP v. Taieb,

734 F.3d 1187, 1189 (D.C. Cir. 2013). First, as a federal court sitting in the District of Columbia,

this Court may exercise personal jurisdiction only to the extent authorized by the District’s Long

Arm Statute. Fed. R. Civ. P. 4(k)(1)(A); D.C. Code §§ 13-422 & 13-423. Second, any exercise of

personal jurisdiction under the District’s Long Arm Statute must comport with the Due Process

Clause of the United States Constitution. Thompson Hine, LLP, 734 F.3d at 1189. This requires

that the defendant have sufficient contacts with the District such that exercising personal

jurisdiction over the defendant would comport with “traditional notions of fair play and substantial

justice.” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (quoting Milliken v. Meyer, 311

U.S. 457, 463 (1940)).

       The District’s Long Arm Statute authorizes personal jurisdiction based on an “enduring

relationship” with the District (i.e., “general” personal jurisdiction) or based on conduct within the

District (i.e., “specific” personal jurisdiction). See D.C. Code §§ 13-422 & 13-423. Plaintiff

concedes that the Court does not have general personal jurisdiction over the Town. ECF No. 14-1

at 3. Instead, she invokes a provision of the District’s Long Arm Statute authorizing specific



                                                  6
         Case 1:20-cv-01893-RCL Document 19 Filed 01/19/21 Page 7 of 21




personal jurisdiction over “a person, who acts directly or by an agent, as to a claim for relief arising

from the person’s . . . transacting any business in the District of Columbia.” ECF No. 14-1 at 4

(citing D.C. Code § 13-423(a)(1)).

       When a plaintiff invokes the “transacting any business” clause of the District’s Long Arm

Statute, the statutory and constitutional inquiries collapse into one. Thompson Hine, LLP, 734 F.3d

at 1189. That is so because the “transacting any business” clause has been interpreted as

“provid[ing] jurisdiction to the full extent allowed by the Due Process Clause.” Id. (quoting United

States v. Ferrara, 54 F.3d 825, 828 (D.C. Cir. 1995)); accord Holder v. Haarmann & Reimer

Corp., 779 A.2d 264, 269 (D.C. 2001). Thus, to survive the Town’s Rule 12(b)(2) motion to

dismiss for lack of personal jurisdiction, plaintiff bears the burden of establishing that: (1) the

Town is a “person,” (2) the Town “transacted any business” in the District, and (3) her claim for

relief “aris[es] from” that business. D.C. Code § 13-423(a)(1); see Crane v. New York Zoological

Soc., 894 F.2d 454, 456 (D.C. Cir. 1990) (“The plaintiff has the burden of establishing a factual

basis for the exercise of personal jurisdiction over the defendant.”).

       As a threshold matter, the parties disagree as to whether the Town of Wolfeboro is a

“person” under the District’s Long Arm Statute. See ECF Nos. 5-1 at 6–7 & 14-1 at 3–4. The

District’s Long Arm Statute defines “person” as “includ[ing] an individual, his executor,

administrator, or other personal representative, or a corporation, partnership, association, or any

other legal or commercial entity, whether or not a citizen or domiciliary of the District of Columbia

and whether or not organized under the laws of the District of Columbia.” D.C. Code § 13-421.

Under this definition, there are two ways the Town of Wolfeboro could be a “person.” First, as a

municipal corporation, the Town could be considered a “corporation.” See N.H. Rev. Stat. § 31:1

(“Every town is a body corporate and politic, and by its corporate name may sue and be sued,



                                                   7
          Case 1:20-cv-01893-RCL Document 19 Filed 01/19/21 Page 8 of 21




prosecute and defend, in any court or elsewhere.”); Grant v. Cooke, 2 Mackey 165, 195 (D.C.

1871) (recognizing that “an incorporation of the inhabitants of a town . . . to enable it to conduct

its local affairs” is a municipal corporation). And even if “corporation” as used in the Long Arm

Statute’s definition of “person” does not include municipal corporations, see 1 McQuillin, The

Law of Municipal Corporations § 2:20 (3d ed.), the Town would surely fall under the catchall

clause as “any other legal or commercial entity.” D.C. Code § 13-421; see Entity, Black’s Law

Dictionary (10th ed. 2014) (defining “Entity” as “[a]n organization (such as a business or a

governmental unit) that has a legal identity apart from its members or owners”). 2

        Nevertheless, plaintiff has not met her burden of showing that the Town “transact[ed] any

business” in the District. D.C. Code § 13-423(a)(1); see Crane, 894 F.2d at 456. To establish that

the Town transacted business in the District, plaintiff must show that the Town “purposefully

engaged in some type of commercial or business-related activity directed at District residents.”

Holder, 779 A.2d at 270–71 (citing Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985));

see Mouzavires v. Baxter, 434 A.2d 988, 993 (D.C. 1981). Plaintiff argues that the Town transacted

business in the District because it “sought the services and aid from HSUS in Washington, D.C.”

and “communicated with HSUS in Washington, D.C. to negotiate a contract over email and

phone.” ECF No. 14-1 at 5–6. But without allegations (or some other evidence) showing that the




2
  To argue that it is not a “person” under § 13-421, the Town points to the D.C. Circuit’s holding in United
States v. Ferrara, 54 F.3d 825 (D.C. Cir. 1995) that states are not “persons” under § 13-421. See ECF
No. 16 at 2 n.2. Yet Ferrara is distinguishable on its facts. There, the D.C. Circuit relied on Will v. Michigan
Dep’t of State Police, 491 U.S. 58 (1989)—which clarified that a state is not a “person” under 42 U.S.C.
§ 1983—to hold that the State of New Mexico is not a “person” under the District’s Long Arm Statute. 54
F.3d at 831–32. Citing Will, the D.C. Circuit noted that the word “person” ordinarily does not include states
because statutes that seek to impose liability upon or jurisdiction over states raise serious constitutional
questions relating to state sovereign immunity. Id. at 831 (citing Will, 491 U.S. at 64). This concern is
irrelevant in the present case, however, because the Town of Wolfeboro is not a state and thus enjoys no
sovereign immunity. Alden v. Maine, 527 U.S. 706, 756 (1999). Thus, the D.C. Circuit’s rationale for
excluding states from § 13-421’s definition of “person” does not apply here.
                                                       8
           Case 1:20-cv-01893-RCL Document 19 Filed 01/19/21 Page 9 of 21




Town purposefully directed these business activities with the Humane Society at residents in the

District, the mere acts of seeking out the services of an organization with its “main office of

operations” in the District, Am. Compl. ¶ 2, and negotiating a contract with that organization are

insufficient for personal jurisdiction under the Due Process Clause. Burger King Corp., 471 U.S.

at 472.

          Not only is plaintiff’s Amended Complaint devoid of any allegations that the Town

purposefully directed its business activities at residents of the District, but an uncontested affidavit

from the Town’s Chief of Police further shows that the Town did not. See ECF No. 5-2. In his

affidavit, Police Chief Dean Rondeau explains that after a “local humane officer” gave the

Wolfeboro Police Department notice that “numerous European Great Dane dogs were being kept

in unsafe and unsanitary conditions at a property located in Wolfeboro,” the Town contacted

Lindsay Hamrick, a Humane Society employee “located in New Hampshire, to discuss potential

options.” Id. at ¶¶ 2–4 (emphases added). And when the Wolfeboro Police Department eventually

signed the agreement with the Humane Society, Chief Rondeau explains, “[a]ll of the individuals

who signed the Agreement were located in New Hampshire when they signed the Agreement.” Id.

at ¶ 7 (emphasis added). Furthermore, “[t]he Town did not send any employees or representatives

to Washington, D.C. to discuss the Agreement or to discuss any plans related to the removal,

transportation, or care of the dogs.” Id. at ¶ 8. “All discussions with HSUS relating to the

Agreement occurred either in meetings with Ms. Hamrick in New Hampshire or by phone calls

with HSUS.” Id. at ¶ 9. The Chief added that “[w]hile some of the individuals on [those] calls may

have been in Washington, D.C. during the call[s], I do not know if that is the case.” Id. These

statements, which are uncontested by plaintiff, 3 further show that the Town did not “purposefully


3
  Rather than contesting Police Chief Rondeau’s statements, plaintiff attempts to use them as evidence
favorable to her argument by mischaracterizing their contents. In his affidavit, Chief Rondeau states that
                                                    9
         Case 1:20-cv-01893-RCL Document 19 Filed 01/19/21 Page 10 of 21




direct” any of its business dealings with the Humane Society at residents in the District. Burger

King Corp., 471 U.S. at 472 (quoting Keeton v. Hustler Mag., Inc., 465 U.S. 770, 774 (1984)). The

Town thus cannot be haled into court here.

        As a last-ditch effort, plaintiff argues that exercising personal jurisdiction over the Town

comports with the Due Process Clause because the Town “signed an agreement with HSUS that

made Washington, D.C. the preferred forum for legal purposes and choice of law.” ECF No. 14-1

at 6. Thus, plaintiff says, the Town’s “agreement could foreseeably bring them to Washington,

D.C. for the purposes of litigation.” Id. at 7. Contrary to plaintiff’s representation, however, the

contract itself says nothing about Washington, D.C. being the “preferred forum for legal purposes.”

Compare id. at 6, with ECF No. 14-4. In fact, the portion of the contract plaintiff references is

titled “Choice of Law” and provides only that “this Agreement shall be governed by and construed

according to the laws of the District of Columbia.” ECF No. 14-4 ¶ 13; see ECF No. 14-1 at 8.

Perhaps this choice-of-law provision would put the Town on notice that it could be sued in the

District for violating its agreement with the Humane Society. But that is not the nature of the

present suit.

        In sum, because plaintiff has not met her “burden of establishing a factual basis for the

exercise of personal jurisdiction” over the Town, Crane, 894 F.2d at 456, the Court will grant the

Town of Wolfeboro’s motion to dismiss for lack of personal jurisdiction, ECF No. 5.




“[a]ll discussions relating to the Agreement [between the Town and the Humane Society] occurred either
in meetings with Ms. Hamrick in New Hampshire or by phone calls with HSUS.” ECF No. 5-2 ¶ 9. Yet in
her opposition brief, plaintiff writes: “Chief Rondeau, in his affidavit, states that . . . ‘all discussions with
HSUS relating to the agreement occurred . . . by phone calls with HSUS.” ECF No. 14-1 at 6 (emphasis
added). Conveniently omitted from plaintiff’s recounting of Chief Rondeau’s statement is the phrase “either
in meetings with Ms. Hamrick in New Hampshire.” See ECF No. 5-2 ¶ 9. Needless to say, this transparent
attempt to deceive the Court has failed. Should plaintiff’s counsel continue to flout Federal Rule of Civil
Procedure 11(b)(3) by misrepresenting evidence in plaintiff’s filings, the Court will not hesitate to impose
appropriate sanctions.
                                                       10
        Case 1:20-cv-01893-RCL Document 19 Filed 01/19/21 Page 11 of 21




    B. Plaintiff’s Amended Complaint Does Not State a Claim Against the Humane Society
       or Ms. Stormont

        The other two defendants—the Humane Society and Ms. Stormont—move to dismiss

plaintiff’s Amended Complaint under Rule 12(b)(6) for failure to state a claim. ECF No. 13. As

noted above, plaintiff’s Amended Complaint brings three counts against the Humane Society and

Ms. Stormont: Count I invokes several causes of action, including a claim under 42 U.S.C. § 1983

for the alleged deprivation of her Fourth and Fourteenth Amendment rights. Am. Compl. ¶¶ 38–

42. Count II alleges violations of the Racketeer Influenced and Corrupt Organizations Act

(“RICO”). Id. at ¶¶ 43–45. And Count III raises the following “common law claims”: theft,

conversion, defamation, slander, trespass, “damage and destruction caused to [plaintiff]’s

property,” and intentional infliction of emotional distress. Id. at ¶¶ 47–51.

        Under Federal Rule of Civil Procedure 8(a), a “pleading that states a claim for relief must

contain . . . a short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). Rule 8(d) adds that “[e]ach allegation must be simple, concise, and direct.”

Fed. R. Civ. P. 8(d)(1). While the pleader is “entitled to considerable latitude regarding the mode

of stating a claim for relief,” she must “give reasonable notice of the claims that are being

asserted.” Arthur R. Miller, Mary Kay Kane & A. Benjamin Spencer, Federal Practice &

Procedure § 1216 (3d ed.). “Specific facts are not necessary; the statement need only ‘give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Erikson v.

Pardus, 551 U.S. 89, 93 (2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

        Furthermore, to survive a Rule 12(b)(6) motion to dismiss, a complaint must “contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). A claim is facially

plausible when the court can reasonably infer from the factual content pleaded that the defendant

                                                   11
        Case 1:20-cv-01893-RCL Document 19 Filed 01/19/21 Page 12 of 21




is liable for the alleged misconduct. Id. Plausibility requires more than a “sheer possibility that the

defendant has acted unlawfully” but does not require a “probability” that the defendant is in the

wrong. Id. Though legal conclusions “can provide the framework of a complaint, they must be

supported by factual allegations.” Id. at 679. For this reason, “‘naked assertion[s]’ devoid of

‘further factual enhancement’” and “formulaic recitation[s] of the elements of a cause of action”

will not survive a motion to dismiss. Id. at 678 (quoting Twombly, 550 U.S. at 555, 557).

       The Humane Society and Ms. Stormont argue that the Amended Complaint does not

comply with Federal Rule of Civil Procedure 8(a) because it is a “scattershot pleading,” i.e., one

that does not indicate which factual allegations support each claim for relief. ECF No. 13 at 19.

Without this basic information, they argue, the Amended Complaint fails to give them “fair notice

of the claims against them and the grounds upon which the claims rest.” Id. at 18–19 (citing Lillard

v. Shelby Cty. Bd. of Educ., 76 F.3d 716, 724 (6th Cir. 1996)). The Humane Society and

Ms. Stormont also argue that Count II fails to adequately plead a RICO claim because it improperly

groups all defendants together and fails to allege a plausible RICO “enterprise,” any “racketeering

activity,” or any “pattern” of racketeering activity. Id. at 26–36.

       In opposition to the Humane Society and Ms. Stormont’s motion, plaintiff argues that her

Amended Complaint “does not contain scattershot assertions of fact,” but she makes no effort to

explain why that is so. ECF No. 15 at 2. She also argues that the Amended Complaint complies

with Rule 8 because it “is not a formulaic recitation of the elements of a cause of action but rather

is supported by a detailed history of events and detailed explanations of the adverse effects upon

[plaintiff].” Id. And if the Court finds that her Amended Complaint does not satisfy Rule 8, plaintiff

argues, she should be given leave to amend. Id. at 2 & 5. Notably, although plaintiff’s opposition

responds to the Humane Society and Ms. Stormont’s characterization of her pleading as a



                                                  12
        Case 1:20-cv-01893-RCL Document 19 Filed 01/19/21 Page 13 of 21




“scattershot” pleading, it does not so much as mention any of the defendants’ arguments specific

to her RICO claims. See generally ECF No. 15.

        The Court finds that none of the three counts in plaintiff’s Amended Complaint states a

claim against the Humane Society or Ms. Stormont. First, Count I neither provides a “short and

plain statement” of the claims it brings, Fed. R. Civ. P. 8(a)(2), nor identifies which factual

allegations in plaintiff’s sixteen-page narrative of events amount to the various legal theories it

invokes. See Am. Compl. ¶¶ 38–42. Similarly, Count III also gives no indication of which factual

allegations support the five “common law claims” it references. Id. at ¶¶ 43–45. And as plaintiff

apparently concedes, Count II does not state a RICO violation under 18 U.S.C. §§ 1962(c) & (d)

because it does not adequately plead the required element of “racketeering activity.” See 18 U.S.C.

§ 1962(c). For these reasons, the Court will grant the Humane Society and Ms. Stormont’s Rule

12(b)(6) motion to dismiss, ECF No. 13.

           a. Count I: “42 U.S.C. § 1983 et seq.”

        Count I does not state a claim upon which relief can be granted for two reasons. First, the

Court cannot discern what cause of action (or causes of action) Count I pleads. After incorporating

by reference all preceding paragraphs, plaintiff alleges that “[she] brings this action pursuant to

42 U.S.C. § 1983 to redress the deprivation under color of state law, of rights secured by the Fourth

and Fourteenth Amendments to the United States Constitution.” Am. Compl. ¶ 39. Based on this

paragraph—and the title of Count I: “42 U.S.C. § 1983 et seq.”—it appears that Count I brings a

§ 1983 claim for alleged violations of her Fourth and Fourteenth Amendment rights. So far, so

good.

        But in the next paragraph, plaintiff adds the following:

               40. HSUS, [Ms.] Stormont, and [the Town of] Wolfeboro acting jointly and
               severally under the color of law, created and implemented a conspiracy that

                                                 13
        Case 1:20-cv-01893-RCL Document 19 Filed 01/19/21 Page 14 of 21




               resulted in the unlawful deprivation of [plaintiff]’s lawfully acquired and
               owned property, damage to [plaintiff]’s property, criminal acts, defamation,
               and the intentional and negligent infliction of emotional harm causing in
               excess of thirty-five million dollars ($35,000,000.00) in damages.

Id. at ¶ 40. It is unclear whether plaintiff believes that these alleged wrongs amount to Fourth and

Fourteenth Amendment violations, or whether she pleads these harms as separate causes of action.

The final two paragraphs of Count I only confuse the matter. Those paragraphs read:

               41. [Plaintiff] brings this action pursuant to 42 U.S. Code 1988(a), (b), (c).
               [sic] Proceedings in Vindication of Civil Rights as applied to each State, to
               the District of Columbia and to the Commonwealths as the Defendants,
               jointly and severally violated [plaintiff]’s United States Constitutional Civil
               Rights to Life, Liberty, Property and the Pursuit of Happiness, against
               Unlawful Intrusions, against Unlawful Detainment, against Unnecessary
               and Unreasonable. [sic]

               42. [Plaintiff] brings this action pursuant to 18 U.S. Code [§§] 1962(c) &
               (d); Conspiracy to commit trespass, theft, conversion, destruction of
               property and defamation of [plaintiff]’s character, disrupting interstate and
               foreign commerce for individual and institutional financial gain as applied
               to each State, to the District of Columbia and to the Commonwealths
               resulting in [plaintiff] incurring substantial and future damages.

Id. at ¶¶ 41 & 42. As for paragraph 41, § 1988 identifies the body of law that governs federal civil

rights suits and permits the recovery of attorney’s and expert fees in those matters. 42 U.S.C.

§ 1988. It does not provide a cause of action. See id. It is thus unclear why plaintiff pleads that she

“brings” this suit under § 1988. And paragraph 42 has nothing to do with § 1983, as it alleges two

RICO violations. Am. Compl. ¶ 42. From these four paragraphs, the Court cannot identify the

cause (or causes) of action brought in Count I. Does plaintiff plead a § 1983 claim? Common law

claims for defamation, trespass to chattels, and intentional infliction of emotional distress? A RICO

violation? Without this most basic information, Count I falls short of the Rule 8 requirement that

the pleader give “a short and plain statement of the claim.” Fed. R. Civ. P. 8(a).




                                                  14
        Case 1:20-cv-01893-RCL Document 19 Filed 01/19/21 Page 15 of 21




        Furthermore, the Amended Complaint also fails to identify the conduct that plaintiff

believes amounted to the harms alleged in Count I. Perhaps expecting the Court to do this work

for her, plaintiff incorporates by reference all factual allegations in her Amended Complaint, many

of which have nothing to do with the legal theories raised in Count I. Am. Compl. ¶ 38. Yet it is

plaintiff’s counsel’s responsibility—not that of the Court—to organize the pleading so that it is

clear which factual allegations support each cause of action. Chennareddy v. Dodaro,

282 F.R.D. 9, 16 (D.D.C. 2012), aff’d, 697 F. App’x 704 (D.C. Cir. 2017); see U.S. ex rel. Garst

v. Lockheed-Martin Corp., 328 F.3d 374, 378 (7th Cir. 2003) (“Rule 8(a) requires parties to make

their pleadings straightforward, so that judges and adverse parties need not try to fish a gold coin

from a bucket of mud.”).

        As a result of this inartful drafting, the Court is left to “guess at what factual allegations

underpin each claim,” making it impossible to determine which allegations, if any, show that

plaintiff is entitled to relief on the various causes of action cobbled together in Count I. Jiggetts v.

District of Columbia, 319 F.R.D. 408, 416 (D.D.C. 2017). Such a pleading does not comply with

Rule 8(a)’s requirement that plaintiff set forth “a short and plain statement of the claim showing

that [she] is entitled to relief.” Fed. R. Civ. P. 8(a). Nor does it give the Humane Society and

Ms. Stormont adequate notice of the allegations lodged against them. See Erikson, 551 U.S. at 93.

           b. Count III: “Common Law Claims”

        Similarly, Count III also fails to identify which of the many factual allegations in the

Amended Complaint give rise to each of the causes of action it invokes. Count III, titled “Common

Law Claims,” includes the following allegations:

                46. Plaintiff restates and incorporates fully of [sic] the allegations of
                paragraphs 1–45 above as if fully stated herein.
                47. [Plaintiff] brings this action against the Defendants, jointly and
                severally, [for] theft and conversion of [plaintiff]’s property.

                                                  15
        Case 1:20-cv-01893-RCL Document 19 Filed 01/19/21 Page 16 of 21




               48. [Plaintiff] brings this action against the Defendants, jointly and
               severally, for defamation and slander.
               49. [Plaintiff] brings this action against the Defendants, jointly and
               severally, for trespass.
               50. [Plaintiff] brings this action against the Defendants, jointly and
               severally, for the damage and destruction caused to her property.
               51. [Plaintiff] brings this action against the Defendants, jointly and
               severally, for the intentional and continuing infliction of emotional harm.

Am. Compl. ¶¶ 46–51.

       Though plaintiff incorporates all preceding paragraphs into Count III, nowhere in the

Amended Complaint does plaintiff indicate which factual allegations give rise to each of these

“common law claims.” As explained above, the Court will not parse through plaintiff’s sixteen-

page narrative of events to identify facts that could state a claim for each of these alleged wrongs.

See Chennareddy, 282 F.R.D. at 16. Because it does not identify the conduct that plaintiff believes

amounts to each of these causes of action, Count III does not give the Humane Society and

Ms. Stormont fair notice of “the grounds upon which [these claims] rest[ ].” Twombly, 550 U.S. at

555. Thus, Count III does not adequately state a claim upon which relief can be granted.

           c. Count II: “RICO Conspiracy”

       As explained above, the Humane Society and Ms. Stormont argue that plaintiff fails to state

a RICO violation because Count II improperly groups all defendants together and fails to

adequately plead a RICO “enterprise,” any “racketeering activity,” or any “pattern” of racketeering

activity. ECF No. 13 at 26–36. In her opposition brief, plaintiff does not refute any of these

arguments. See generally ECF No. 15. In fact, the opposition never even mentions her RICO

claims. The Court will treat plaintiff’s failure to respond to these arguments as a concession that

Count II fails to state a claim. See Hopkins v. Women’s Div., Gen. Bd. of Global Ministries,

284 F. Supp. 2d 15, 25 (D.D.C. 2003) (“It is well understood in this Circuit that when a plaintiff


                                                 16
         Case 1:20-cv-01893-RCL Document 19 Filed 01/19/21 Page 17 of 21




files a dispositive motion and addresses only certain arguments raised by the defendant, a court

may treat those arguments that the plaintiff fails to address as conceded.”).

        Alternatively, even if plaintiff had opposed the Humane Society and Ms. Stormont’s

arguments attacking her RICO claims, the Court would still rule in the defendants’ favor. For

Count II fails to adequately plead any “racketeering activity,” which is a necessary element of a

RICO claim. W. Assocs. Ldt. P’ship v. Mkt. Square Assocs., 235 F.3d 629, 633 (D.C. Cir. 2001).

        After incorporating all preceding paragraphs, Am. Compl. ¶ 43, Count II states:

               44. [Plaintiff] brings this action pursuant to 18 U.S. Code 1961,
               Racketeering Section 1344 Institutional Fraud, Section 1503 Obstruction of
               Justice, Section 1957, (RICO) Trespass, Theft of property, Conversion of
               property, Destruction of Property for institutional and individual financial
               gain against the Defendants jointly and severally in that they engaged and
               have continued to engage in a pattern of conduct throughout the United
               States of America in violation of RICO causing harm to [plaintiff] whereby
               she should be awarded treble damages, costs of this litigation, and
               attorney[’s] fees that collectively will equal in excess of $35,000,000.00.

Id. at ¶ 44.

        Given this somewhat confusing phrasing, identifying the nature of plaintiff’s RICO claim

requires some interpretive work. To begin, § 1961 is the “Definitions” section of RICO, so plaintiff

cannot bring a cause of action under that Section. See 18 U.S.C. § 1961. Yet in paragraph 42—

which is the final paragraph of Count I—plaintiff invokes two provisions of RICO that list

prohibited activities: §§ 1962(c) & (d). Am. Compl. ¶ 42. Presumably, plaintiff intended to include

paragraph 42 in Count II. Though it is not the Court’s job to reorganize plaintiff’s pleading for the

sake of clarity, Chennareddy, 282 F.R.D. at 16, Federal Rule 8(e) does state that “pleadings must

be construed so as to do justice.” Fed. R. Civ. P. 8(e). Accordingly, the Court will read Count II in

connection with paragraph 42 of Count I and interpret these allegations collectively as bringing a

RICO claim under 18 U.S.C. §§ 1962(c) & (d).



                                                 17
         Case 1:20-cv-01893-RCL Document 19 Filed 01/19/21 Page 18 of 21




        Section 1962(c) provides that “[i]t shall be unlawful for any person employed by or

associated with any enterprise engaged in, or the activities of which affect, interstate or foreign

commerce, to conduct or participate, directly or indirectly, in the conduct of such enterprise’s

affairs through a pattern of racketeering activity or collection of unlawful debt.” 18 U.S.C.

§ 1962(c). To state a claim under subsection (c), plaintiff must allege that the Humane Society and

Ms. Stormont (1) conducted, (2) an enterprise, (3) through a pattern, (4) of “racketeering activity.”

United States ex rel. Yelverton v. Fed. Ins. Co., 831 F.3d 585, 589 (D.C. Cir. 2016). “Racketeering

activity” refers to the commission of certain statutorily defined predicate criminal acts. W. Assocs.

Ldt. P’ship, 235 F.3d at 633; see 18 U.S.C. § 1961 (defining the criminal acts that amount to

“racketeering activity” under RICO).

        Based on the allegations in paragraphs 42, 44, and 45 of the Amended Complaint, the Court

can identify four RICO predicate criminal acts: (i) bank fraud in violation of 18 U.S.C. § 1344,

(ii) obstruction of justice in violation of 18 U.S.C. § 1503, (iii) engaging in monetary transactions

in property derived from specified unlawful activity in violation of 18 U.S.C. § 1957, and (iv) mail

fraud in violation of 18 U.S.C. § 1341. 4 Am. Compl. ¶¶ 42, 44–45. As factual support for these

alleged predicate criminal acts, plaintiff pleads that the Humane Society has “engaged in the use

of electronic, radio, television, and print media to fraudulently obtain charitable donations of

money and goods from the public,” has “fraudulently advertised to give the public the impression


4
  Paragraph 44 references 18 U.S.C. §§ 1344, 1503 and 1957 by name. Am. Compl. ¶ 44. Paragraph 45
alleges that defendants engaged in “a pattern of racketeering activity that includes conspiracy, obstruction
of justice, intimidation, perjury, mail fraud, [and] use of the public airwaves and print media to spread false
and embellished information, publish malicious slander and defamation[.]” Id. at ¶ 45. From that list, only
mail fraud, in violation of 18 U.S.C. § 1341, is a “racketeering activity” under RICO. See 18 U.S.C.
§ 1961(1). Finally, paragraph 42—which the Court will read in connection with Count II for the reasons
explained above—alleges a conspiracy “to commit trespass, theft, conversion, destruction of property and
defamation of [plaintiff]’s character.” Am. Compl. ¶ 42. None of these actions are “racketeering activities”
under RICO. See 18 U.S.C. § 1961(1).


                                                      18
        Case 1:20-cv-01893-RCL Document 19 Filed 01/19/21 Page 19 of 21




that it possesses police powers,” has “used intimidation tactics through the United States, using

the airwaves and print media, to try to impose their ideology that there needs to be legislature

passed that outlaws the breeding, selling[,] and possession of pedigree dogs,” and has “fraudulently

characterized the breeding [of dogs] . . . as acts of criminal abuse.” Id. at ¶ 45.

       None of these allegations, however, suffices to state a claim for the four predicate criminal

acts listed in the Amended Complaint. To begin, plaintiff’s allegations of bank fraud and mail

fraud can be easily dismissed as insufficient. When a RICO claim is based on predicate criminal

acts involving fraud, the pleading must satisfy the heightened standard set forth in Federal Rule of

Civil Procedure 9(b). Cheeks v. Fort Myer Constr. Corp., 216 F. Supp. 3d 146, 157 (D.D.C. 2016).

Under Rule 9(b), a party alleging fraud must “state with particularity the circumstances

constituting fraud.” Fed. R. Civ. P. 9(b). This requires allegations of the “time, place, and content

of the false misrepresentations,” as well as “the fact misrepresented,” and what was gained as a

result of the fraud. United States ex rel. Williams v. Martin-Baker Aircraft Co. (“Williams”), 389

F.3d 1251, 1256 (D.C. Cir. 2004).

       Yet plaintiff’s Amended Complaint is devoid of any facts “stat[ing] with particularity the

circumstances constituting” bank fraud or mail fraud. Fed. R. Civ. P. 9(b); see generally Am.

Compl. At most, plaintiff alleges that the Humane Society has “consistently engaged in the use of

electronic radio, television, and print media to fraudulently obtain charitable donations of money

and goods from the public.” Am. Compl. ¶ 45. But nowhere does plaintiff allege the “time, place,

and content of the false misrepresentations” that amounted to such mail fraud or “the fact[s]

misrepresented.” Williams, 389 F.3d at 1256.

       Plaintiff’s claims of obstruction of justice and engaging in monetary transactions in

property derived from specified unlawful activity fare no better. Though she need not satisfy the



                                                  19
        Case 1:20-cv-01893-RCL Document 19 Filed 01/19/21 Page 20 of 21




heightened pleading standard to state a RICO claim based on either of these predicate criminal

acts, Count II makes no mention of the conduct that the Humane Society or Ms. Stormont allegedly

engaged in to commit these crimes. As explained above, the Court will not go digging through the

incorporated factual narrative to identify allegations that could suffice to state a claim for these

crimes. See Chennareddy, 282 F.R.D. at 16.

        Furthermore, because the Court finds that the Amended Complaint does not adequately

plead any “racketeering activity,” which is required to state a claim under 18 U.S.C. § 1962(c), the

Court need not address the other elements of a RICO violation under § 1962(c). Nor must it address

plaintiff’s second theory of liability raised in Count II, i.e., that the defendants conspired to violate

§ 1962(c). See Am. Compl. ¶ 42. Without a § 1962(c) violation, there can be no conspiracy to

violate § 1962(c). Danielsen v. Burnside-Ott Aviation Training Ctr. Inc., 941 F.2d 1220, 1124

(D.C. Cir. 1991) (recognizing that “[s]ubsection (d) adds nothing substantive to the law” but

instead “makes it unlawful to violate any of the preceding” subsections).

        In sum, none of the counts in plaintiff’s Amended Complaint states a claim against the

Humane Society or Ms. Stormont. The Court will thus grant the Humane Society and

Ms. Stormont’s Rule 12(b)(6) motion to dismiss, ECF No. 13. Counts I and III of the Amended

Complaint will be dismissed without prejudice. Count II, however, will be dismissed with

prejudice. As explained above, the Court will treat plaintiff’s failure to oppose the Humane Society

and Ms. Stormont’s arguments as to plaintiff’s RICO claims in Count II as a concession that Count

II does not state a claim. See Hopkins, 284 F. Supp. 2d at 25.

                                         IV. CONCLUSION

        For the reasons explained above, the Court will GRANT the Town’s motion to dismiss for

lack of personal jurisdiction, ECF No. 5. It will also GRANT the Humane Society and



                                                   20
        Case 1:20-cv-01893-RCL Document 19 Filed 01/19/21 Page 21 of 21




Ms. Stormont’s motion to dismiss for failure to state a claim, ECF No. 13, without prejudice as to

Counts I and III and with prejudice as to Count II of the Amended Complaint, ECF No. 1-4. Within

thirty days of this date, plaintiff may move for leave to file a Second Amended Complaint as to

Counts I and III.

       An Order consistent with this Memorandum Opinion shall follow.



Date: January 19, 2021                                      /s/ Royce C. Lamberth

                                                            Hon. Royce C. Lamberth
                                                            United States District Judge




                                               21
